Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification never positively recites an element that is “addressable by the host system” as claimed in claims 1, 15 and 21, but instead only negatively recites that certain elements are “not addressable by the host system” [0038] [0042]. The specification therefore does not provide proper antecedent basis for the phrase “addressable by the host system” used in the positive context. (However, the specification does recite that zones can be addressed using a portion of the address space of the memory device [008]). 

Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 4, 6-7, 18, and 20-26 are objected to because of the following informalities:
Claims 4, 18 and 23 recite, “wherein determining whether... the zone satisfies the threshold condition comprises:”, which should be amended to recite, “wherein determining whether... the zone satisfies the threshold condition further comprises:” as 
Claim 4, 18 and 23 recite, “determining whether the amount of data stored at the non-zoned memory unit and associated with the zone and comprises a threshold amount of data”, which should be amended to recite, “determining whether the amount of data stored at the non-zoned memory unit and associated with the zone [[and]] comprises a threshold amount of data”. 
Claims 6, 20 and 25 recite, “wherein the non-zoned memory unit to temporarily store the data addressed to the zone”, which should be amended to recite “wherein the non-zoned memory unit [[to]] temporarily stores the data addressed to the zone” or “wherein the non-zoned memory unit is configured to temporarily store the data addressed to the zone”. 
Claims 7 and 26 recite, “the non-zoned memory units are to temporarily store”, which should be amended to recite, “the non-zoned memory unit[[s are]] is configured to temporarily store” as a plurality of non-zoned memory units has not previously been recited”. 
Claim 21 recites, “comprising instruction that”, which should be amended to recite, “comprising instructions that”. 
Claims 22-26 are objected to for failing to cure the deficiencies of a base claim from which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 15-16 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15: 
Claims 1 and 15 recite, “determining whether the amount of data stored at the non-zoned memory unit that is not addressable by a host system and associated with the zone comprises a threshold amount of data to close the zone memory unit that is addressable by the host system”, which is subject to multiple distinct interpretations regarding what elements of the limitation are not addressable and which elements of the limitation are addressable. A first interpretation is that it is determined whether there is the amount of data that is not addressable by a host system stored at the non-zone memory unit and associated with the zone that comprises a threshold amount of data that is addressable by the host system to close the zone memory unit. (The Examiner notes that the first interpretation is grammatically supported by the claim limitations as written (i.e. the Examiner applied the restrictive clause (i.e. the clause starting with “that”) to the first element (i.e. “a threshold amount”) of the phrase analogously to the restrictive clause in the following phrase: “an amount of gasoline stored at the racetrack that is high octane” as “that is high octane” applies to an amount of gasoline (i.e. the first element) and not the racetrack). A second interpretation is that it is determined whether the amount of data stored at the non-zoned memory unit and associated with the zone comprises a threshold amount of data to close the zone memory unit, wherein the non-zoned memory unit is not addressable by a host system and the zone memory unit is addressable by the host system. (The Examiner notes that the second interpretation is supported by Applicant’s arguments [see the Remarks dated 03 March 2022 (Rem), pg. 9, ¶1]). For example, Applicant states “source blocks that are addressable by a host system are not the same as ‘the non-zoned memory unit that is not addressable by a host system’ and moving data from source blocks to target blocks that are both addressable by the host system”, which indicates that Applicant is interpreting that it is the non-zoned memory unit and zoned memory unit of the claims that are “not addressable” and “addressable” respectively, and not the amount or threshold amount of data. The Examiner further notes that distinct interpretations including combinations of the first and second interpretation are also possible). Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
The ability to distinguish which interpretation of the multiple interpretations indicated above is the proper interpretation is further confused by a lack of antecedent basis present in the claims. Claims 1 and 15 as interpreted according to the first interpretation lack antecedent basis for “the amount of data... that is not addressable by a host system”, “the amount of data... that is addressable by the host system”, and “the zone memory unit”. Furthermore, claims 1 and 15 as interpreted according to the second interpretation lack antecedent basis for “the non-zoned memory unit that is not addressable by a host system” and “the zone memory unit that is addressable by the host system”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 6-7, 20, and 25-26: 
Claims 6-7, 20, and 25-26 recite, the non-zoned memory unit of the non-zoned memory region allocated from a pool of over-provisioning memory units”. There is insufficient antecedent basis for this limitation in the claims. Accordingly, the scope of the claims cannot be determined and the claims are indefinite. The Examiner suggests amending the claims to recite, “the non-zoned memory unit of the non-zoned memory region, wherein the non-zoned memory unit is
Claims 6, 20 and 25 recite, “the data addressed to the zone”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 21: 
Claim 21 recites, “determining whether the amount of data stored at the non-zoned memory unit that is not addressable by a host system and associated with the zone that is addressable by the host system comprises a threshold amount of data to close the zone memory unit that is addressable by the host system”, which is subject to multiple distinct interpretations regarding what elements of the limitation are not addressable and which elements of the limitation are addressable. A first interpretation is that it is determined whether there is the amount of data that is not addressable by a host system stored at the non-zone memory unit and associated with the zone that is addressable by the host system that comprises a threshold amount of data that is addressable by the host system to close the zone memory unit. (The Examiner notes that the first interpretation is grammatically supported by the claim limitations as written (according to a similar analysis to that performed above for claims 1 and 15). A second interpretation is that it is determined whether the amount of data stored at the non-zoned memory unit and associated with the zone comprises a threshold amount of data to close the zone memory unit, wherein the non-zoned memory unit is not addressable by a host system, the zone is addressable by the host system, and the zone memory unit is addressable by the host system. (The Examiner notes that the second interpretation is supported by Applicant’s arguments [see the Remarks dated 03 March 2022 (Rem), pg. 9, ¶1]). For example, Applicant states “source blocks that are addressable by a host system are not the same as ‘the non-zoned memory unit that is not addressable by a host system’ and moving data from source blocks to target blocks that are both addressable by the host system”, which indicates that Applicant is interpreting that it is the non-zoned memory unit and zoned memory unit of the claims that are “not addressable” and “addressable” respectively. 
The ability to distinguish which interpretation of the multiple interpretations indicated above is the proper interpretation is further confused by a lack of antecedent basis present in the claim. Claim 21 as interpreted according to the first interpretation lacks antecedent basis for “the amount of data... that is not addressable by a host system”, “the zone that is addressable by the host system”, “the amount of data... that is addressable by the host system”, and “the zone memory unit”. Furthermore, claim 21 as interpreted according to the second interpretation lacks antecedent basis for “the non-zoned memory unit that is not addressable by a host system”, “the zone that is addressable by the host system”, and “the zone memory unit that is addressable by the host system”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 2, 4-7, 16, 18-20 and 22-26:
Claims 2, 4-7, 16, 18-20 and 22-26 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 15-16, 19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2019/0272118 A1 (Jin) in view of US Patent Application Pub. No. US 2012/0102245 A1 (Gole) as evidenced by US 2008/0158958 A1 (Sokolov) in further view of US 2020/0257621 A1 (Pletka).
Regarding claim 1 and analogous claims 15 and 21: 
Jin discloses, A method comprising: receiving a request to perform a write operation to write data at a memory device (by disclosing that a controller (1200) of a memory system (1400) may be configured to implement read, program, erase, and other background operations on a memory device (1100) based on commands received from the host (1400) [0031]. The controller may be configured to operate by executing software with a processor [0045-0049] [Fig. 3] (in claim 15, “a processing device... to perform operations comprising” is interpreted as a processing device configured to perform operations comprising... and is therefore interpreted as being presently configured to perform the operations and not interpreted as “configurable to” or “suitable to” perform the operations in the future (e.g. with subsequent programming)) configured with a zoned namespace having a plurality of zones (the memory device (1100) has namespaces 0 through K, for which LBA ranges are assigned to the MLC memory cells [0032-0033] [0042-0043] [Fig. 2]), wherein the data is associated with a zone of the plurality of zones of the memory device (by disclosing that write data is associated with one of the name spaces based on an ID information of the name space indicated for the data set to be stored, which can be indicated in the LBA of the request, which writes to MLC cells associated with the namespace of the LBA of the request (i.e. zone that is addressable). The LBA’s of the memory device (1100) are divided up among the MLC cells of the memory based on the assigned namespace corresponding to the LBA range [0032-0033] [0043] [0052] [0080-0081]); storing the data at a non-zoned memory unit of a non-zoned memory region of the memory device (by disclosing that in a write operation, data is received from the controller (1200) and stored in an SLC buffer (i.e. non-zoned memory unit) [Fig. 2] [0042]. No LBA’s of the memory device (1100) are explicitly disclosed as being assigned to or mapping to the SLC buffer  [0032-0033] [0042-0043] [Fig. 2]); determining whether an amount of data stored at the non-zoned memory unit and associated with the zone satisfies a threshold condition; and responsive to determining that the data stored at the non-zoned memory unit and associated with the zone satisfies the threshold condition, writing the data from the non-zoned memory unit to a zone memory unit of the zone that is addressable by the host (by disclosing that when a number of name spaces of data sets in the SLC memory buffer of which valid data counts reach a set value, a program operation may be performed to program the data sets associated with the namespaces with a greater than or equal to a set value amount of valid data from the SLC buffer to open MLC blocks (i.e. zone memory unit that is addressable) corresponding to those namespaces [0091-0092]. The zones (0-K) are assigned ranges of LBAs corresponding to MLC cells of the memory device (1100). The host accesses the data in the MLC cells using the LBAs with the associated zones (i.e. addressable by the host) [0032-0033] [0043] [0052] [0080-0081] [Fig. 2] [Fig. 9]).
Jin does not explicitly disclose, but Gole as evidenced by Sokolov teaches, the non-zoned memory unit that is not addressable by a host (by teaching that write requests (220) addressed to high-latency storage (180) (i.e. analogous to the MLC memory cells as evidenced by Sokolov in [Sokolov, 0066, 0071]) may be cached in a low-latency storage (190) (analogous to the SLC memory cells as evidenced by Sokolov in [Sokolov, 0066, 0071) transparently to a host device (i.e. the low-latency memory is “invisible” or “not directly accessible” and analogous to the functioning of the pool of system blocks as taught by Applicant in [Applicant’s Specification, 0038] (i.e. the low-latency memory is not addressable by the host)) [Gole, 0026]. Once the write requests are directed and cached in the low-latency storage (190), they are selectively processed to the storage to which they are addressed, which is either high latency storage (180) or network storage (170) (i.e. requests are not addressed to low-latency storage (190) (i.e. the low latency storage is not specifically selectable by the host for storage (i.e. not addressable)) (i.e. like in Jin where the data, which is addressed to namespaces of MLC cells, is written in the SLC buffer and selectively processed to be written to MLC storage Jin, 0032-0033, 0042-0043])) [Gole, 0030, 0033]. Following the flow chart in [Gole, Fig. 2], there are no requests that are addressable to the low-latency storage device, if the address of the data is not to the high-latency storage (180) or network storage (170) [Gole, 0026], the process ends (260-No) [Gole, Fig. 2] [Gole, 0026-0027] [Gole, 0032-0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the SLC buffer (i.e. non-zoned memory unit) (i.e. SLC storage is a low latency storage as evidenced by Sokolov in [Sokolov, 0066, 0071]) and MLC cells (i.e. high latency memory as evidenced by Sokolov in [Sokolov, 0066, 0071]) storing data for LBA ranges of the device for namespaces of the memory device as disclosed by Jin to include the transparent (i.e. invisible to the host) caching to the SLC buffer of the write data for the MLC LBA ranges for the namespaces, so that the SLC buffer is a transparent, non-addressable, low-latency memory used as a cache for the high-latency (MLC) memory as taught by Gole as evidenced by Sokolov.
One of ordinary skill in the art would have been motivated to make this modification because caching to a low-latency memory that is transparent and non-addressable to the host allows for efficient caching, reduces latency associated with processing the request, and provides for improved servicing of the requests without modifying operations of the host, as taught by Gole in [0028]. 
Jin does not explicitly disclose, but Pletka teaches, wherein determining whether the data stored at the non-zoned memory unit and associated with the zone satisfies the threshold condition comprises: determining whether the amount of data stored at the non-zoned memory unit and associated with the zone comprises a threshold amount of data to close the zone memory unit (by teaching that when migrating data from SLC source blocks to an MLC/TLC/QLC target block, it is determined if enough valid data is identified in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set amount of valid data corresponding to a namespace that must be in an SLC block before migrating the data to a target MLC block for the namespace disclosed by Jin to include an amount of valid data that is enough to close all interfaces of the target block (i.e. close the block) as taught by Pletka. 
One of ordinary skill in the art would have been motivated to make this modification because it will prevent significant pauses while writing a target block, read threshold calibrations for the page groups of the target block will more closely track the optimal read threshold voltage shifts, and there will be reduced read bit error rates for the target block, as taught by Pletka in [0042-0043]. 
Regarding claim 2 and analogous claims 16 and 22: 
The method of claim 1 is made obvious by Jin in view of Gole as evidenced by Sokolov in further view of Pletka (Jin-Gole-Sokolov-Pletka). 
Jin further discloses, wherein the non-zoned memory unit is configured as single-level cell (SLC) memory (by disclosing the SLC buffer [Fig. 2]), and wherein the zone memory unit comprises memory cells that are configured to store multiple bits (by disclosing that the memory cells included in the namespaces may be Multi-Level cells or Triple Level Cells, which can store data of two or more bits [0042-0043]). 
Regarding claim 5 and analogous claims 19 and 24: 
The method of claim 1 is made obvious by Jin-Gole-Sokolov-Pletka. 
Jin further discloses identifying the zone of the plurality of zones that is associated with the data based on a zone identifier associated with the request to perform the write operation (by teaching that the namespaces are identified by the controller based on the LBA . 
Claims 4, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin-Gole-Sokolov-Pletka in further view of US Patent Application Pub. No. US 2011/0153911 A1 (Sprouse).
Regarding claim 4 and analogous claims 18 and 23: 
The method of claim 2 is made obvious by Jin-Gole-Sokolov-Pletka. 
Jin does not explicitly disclose, but Sprouse teaches, wherein determining whether the data stored at the non-zoned memory unit and associated with the zone satisfies the threshold condition comprises: determining whether the data stored at the non-zoned memory and associated with the zone comprises a threshold amount of data to fill one or more wordlines of the zone memory unit (by teaching that in order to implement block interleaving, an entire block (i.e. all the wordlines of an MLC block) of data in the main storage area (i.e. MLC memory) is written each time data is copied from the cache storage area (i.e. SLC memory) [0034] [0046] [Fig. 7] [Fig. 8] [Fig. 11]. It is checked whether enough data exists in the cache region (SLC memory) to fill a block of MLC memory (804) [0034]. The data that is then written from the cache area (SLC blocks) to the main storage area (MLC blocks) concurrently with data being written to other SLC blocks on different die [0034-0035] [0046] [Fig. 11])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing data to the SLC buffer and then to the MLC blocks in the corresponding namespaces disclosed by Jin to include the determining if there is an amount of data to the SLC buffer enough to fill an entire MLC block on one die so that future writes may be directed to an SLC block on another die while the SLC data enough to fill an entire MLC block is copied to the MLC block as taught by Sprouse
One of ordinary skill in the art would have been motivated to make this modification because interleaving increases write speed and parallelism, as taught by Sprouse in [Abstract] [0003] [0053]. 
Claims 6-7, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin-Gole-Sokolov-Pletka in further view of US Patent Application Pub. No. US 2021/0223962 A1 (Esaka).
Regarding claim 6 and analogous claims 20 and 25: 
The method of claim 5 is made obvious by Jin-Gole-Sokolov-Pletka. 
Jin does not explicitly disclose, but Esaka teaches, further comprising identifying the non-zoned memory unit of the non-zoned memory region allocated from a pool of over-provisioning memory units (by teaching that SLC blocks for an SLC buffer may be allocated from empty zones (104) (i.e. overprovisioning memory units) whenever a number of blocks in the SLC buffer is less than a threshold [Fig. 15] [0228]), wherein the non-zoned memory unit to temporarily store the data addressed to the zone (by teaching that the SLC blocks are used to temporarily store data associated with a zone as a shared SLC buffer [0196]) wherein other non-zoned memory units are allocated from the pool of over-provisioning memory units (by teaching that SLC blocks for an SLC buffer may be allocated from empty zones (104) (i.e. overprovisioning memory units) whenever a number of blocks in the SLC buffer is less than a threshold [Fig. 15] [0228]) to temporarily store other data addressed to another zone of the plurality of zones 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC buffer disclosed by Jin to include allocating the SLC blocks from the empty zones (i.e. pool of over-provisioning memory units) as a hybrid SLC buffer including a dynamic SLC buffer as taught by Esaka. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid SLC buffer including the dynamic SLC buffer allows the hybrid SLC buffer to replace worn-out blocks, doesn’t require as many blocks to be allocated as a static SLC buffer, and increases user capacity as taught by Esaka in [0166-0171] [0184] [0222] [0228]. 
Regarding claim 7 and analogous claim 26: 
The method of claim 5 is made obvious by Jin-Gole-Sokolov-Pletka. 
Jin does not explicitly disclose, but Esaka teaches, identifying the non-zoned memory unit of the non-zoned memory region allocated from a pool of over-provisioning memory units, wherein the non-zoned memory units are to temporarily store data addressed to any of the plurality of zones (by teaching that SLC blocks for an SLC buffer may be allocated from empty zones (104) (i.e. overprovisioning memory units) whenever a number of blocks in the SLC buffer is less than a threshold [Fig. 15] [0228]). The SLC blocks are used to temporarily store data associated with a zone as a shared SLC buffer, such that that a hybrid SLC buffer is shared between namespaces, such that blocks of the SLC buffer store data associated with different namespaces (i.e. to temporarily store other data addressed to another zone of the plurality of zones) [0196] [Fig. 15] [0056] [0104] [0109]. The SLC buffer includes a static and dynamic buffer [0222]. The dynamic buffer may allow the SLC buffer to replace blocks that are worn out with higher bit-level blocks (i.e. QLC blocks) [0222] [0228-0233]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SLC buffer disclosed by Jin to include allocating the SLC blocks from the empty zones (i.e. pool of over-provisioning memory units) as a hybrid SLC buffer including a dynamic SLC buffer as taught by Esaka
One of ordinary skill in the art would have been motivated to make this modification because the hybrid SLC buffer including the dynamic SLC buffer allows the hybrid SLC buffer to replace worn-out blocks, doesn’t require as many blocks to be allocated as a static SLC buffer, and increases user capacity as taught by Esaka in [0166-0171] [0184] [0222] [0228].

Response to Arguments
The Examiner has objected to the claims in accordance with minor informalities in the amended claims.
The Examiner has made a 35 U.S.C. §112(b) rejection to claims 1-2, 4-7, 15-16, 18-20 and 21-26 in accordance with indefinite language present in the amended claims. Accordingly, the claims are not indicated as allowable.
Applicant’s argument that “The Office Action at page 3 recognizes that Jin does not teach or suggests the above-emphasized features of claim 1” is not persuasive. Specifically, the Office Action never discussed whether Jin discloses “the zone memory unit that is addressable by the host system” because the claims never previously recited “the zone memory unit that is addressable”. Accordingly, as the subject matter is new to prosecution, the Examiner has properly indicated in the instant office action how Jin does disclose “the zone memory unit that is addressable by the host system” because Jin teaches that the namespaces divided into LBA ranges address MLC memory cells of the memory device [0032-0033] [0042-0043]. Therefore, Applicant’s bare assertion that the Examiner recognizes that Jin does not teach or suggest “the zone memory unit that is addressable by the host system” is unpersuasive. 
Applicant’s arguments with respect to the allowability of claims 1-2, 4-7, 15-16, 18-20 and 21-26 over the prior art because the claims recite, “the non-zoned memory unit that is not addressable by a host system” have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139